Case 1:19-cv-00228-STV Document 52 Filed 01/15/20 USDC Colorado Page 1of5

DIS
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO = 2020 JAN 15 PM 12: 4

Civil Action No. 19-cv- 00228- STV vife at e ce LWELL

MOHAMMED AL GHAREEB BY pep cLK
Plaintiff(s),

Vv.

BOARD OF TRUSTEES AT THE UNIVERSITY OF NORTHERN COLORADO,

Defendant(s).

 

MOTION FOR APPOINTMENT OF COUNSEL

 

I am a plaintiff in this case and am currently not represented by counsel. I believe that I
am unable to proceed with the assertion of my claims in this case without the assistance of
counsel. I believe I qualify for the appointment of counsel from the Civil Pro Bono Panel.

Under the court’s Civil Pro Bono Representation rule, D.C.COLO.LAttyR 15, a judicial
officer of this court may enter an Appointment Order authorizing appointment by the clerk of a
member of the court’s Civil Pro Bono Panel when the following considerations weigh in favor of
appointment:

(1) the nature and complexity of the action:

a. Plaintiff is an international student with limited knowledge about the laws in the
United States.
b. This is plaintiff's first lawsuit.

c. The claims that the plaintiff is raising are federal claims.
Case 1:19-cv-00228-STV Document 52 Filed 01/15/20 USDC Colorado Page 2 of 5

d. Plaintiff speaks English as a second language and has a hard time understanding
and interpreting the language, law and court. He has been getting help in
interpreting the process and typing the motions from his daughter (Shahla).
Plaintiff's daughter is no longer able to assist.

e. Although plaintiff is a PhD student, he is an Applied Statistics major and
therefore his English language is limited to his field.

f. Plaintiff has very limited income.

g. Plaintiff is pro se and going against two senior lawyers.

h. The case is currently under the threat of dismissal which puts plaintiff at a higher
risk of losing due to the lack of advising.

(2) the potential merit of the claims or defenses of the unrepresented party;
a. The unrepresented party (plaintiff) will have a fair chance of winning the case.
b. The defendants have two senior lawyers while plaintiff with limited abilities is
pro se.
c. The plaintiff will understand the law, his rights and his duties better.
d. It will be more convenient for plaintiff to meet deadlines.
e. Plaintiff has a hard time understanding court rules and language.
(3) the demonstrated inability of the unrepresented party to retain an attorney by other
means;
a. The plaintiff is not able to afford an attorney by other means.
b. The plaintiff's main source of income is from family back home (United Arab

Emirates).
Case 1:19-cv-00228-STV Document 52 Filed 01/15/20 USDC Colorado Page 3 of 5

c. Plaintiff is not employed and is legally not permitted to be employed due to
his current visa status.

and

(4) the degree to which the interests of justice, including the benefits to the court, will be

served by appointment of counsel:

a. The appointment of counsel to the plaintiff will benefit the court and the
defense by presenting the plaintiff's points of view, meeting deadlines and
understanding legal terms.

b. The interest of justice will be met when the plaintiff is able to have
representation as he is unable to meet the requirements of the court since his
English is limited and his legal abilities are very poor.

c. Plaintiff is a foreign student with limited understanding of the law of the
United States.

d. An appointment of counsel will enhance the communication between the
parties and avoid misunderstandings.

I understand that counsel’s general representation may be allowed in accordance with
D.C.COLO.LAttyR 15(f)(1)(B); Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 10"
Cir. 2004).

I am aware that I am obligated, as a party in this case representing myself, to meet all
obligations and deadlines imposed under the law and the rules of procedure, local rules, and
the practice of standards of this court until appointed counsel formally enters an appearance in

this case. I also confirm that I understand that, in the event this motion is granted, there is no

guarantee that appointment of counsel results in an attorney(s) automatically entering an
Case 1:19-cv-00228-STV Document 52 Filed 01/15/20 USDC Colorado Page 4 of 5

appearance in this case — only that a member of the Civil Pro Bono Panel will review the case

for possible representation.
[Please check one or both of the following options:]

X___ General Representation — I request that appointment of volunteer counsel be granted
by the court for general representation in this civil action subject to the rules and procedures set

forth in D.C.-COLO.LAttyR 15.

___X____ Limited Representation — I request that appointment of volunteer counsel be granted
by the court for the limited representation purpose of:

Helping me amend a pleading or a claim, drafting a motion, appearing at a conference, hearing,
or trial and assisting with a settlement conference as well as helping me understand the
discovery process. ]

I understand that counsel’s limited representation may be allowed in accordance with
D.C.COLO.LAttyR 2(b)(1), under the auspices of the Civil Pro Bono Panel program and its
benefits. Plaintiff is hoping for at least limited representation and legal advising.

I confirm that I have conferred with the opposing counsel in good faith regarding this

motion, as required under local rule D.C.COLO.LCivR 7.1(a) ' and defendants takes no position.

Dated at Denver, CO, this 15" day of January 2020.

MOHAMMED AL GHAREEB
(Unrepresented Plaintiff)

2444 S Oakland Cir, Aurora, CO 80014
720-388-5945

 

! [Note: Local Rule D.C.COLOLCivR 7.1(a) requires a party (including an unrepresented
party) to confer or make reasonable good faith efforts to confer with any opposing
counsel or unrepresented party about the subject of their motion before filing the motion
and to describe the specific efforts to fulfill this duty. However, the duty to confer is not
required under the local rules for a motion filed in a case involving an unrepresented
prisoner.]
Case 1:19-cv-00228-STV Document 52 Filed 01/15/20 USDC Colorado Page 5of5

CERTIFICATE OF SERVICE

I certify that I served the foregoing PLAINTIFF’S MOTION TO APPOINTMENT OF
COUNSEL upon all parties herein by electronic mail, this 15" day of January 2020, addressed as
follows:

PHILIP J. WEISER
Attorney General

/s/ Jacquelynn N. Rich Fredericks
JACQUELYNN N. RICH FREDERICKS, 39932*
Senior Assistant Attorney General

State Services Section

*Counsel of Record for Defendant

/s/ Skippere “Skip” Spear
SKIPPERRE “SKIP” SPEAR
Senior Assistant Attorney General
State Services Section

*Counsel of Record for Defendant
